Citation Nr: 0016832	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran served in combat in Korea where he was 
certainly exposed to extremely cold weather.

3. The preponderance of the evidence demonstrates that the 
veteran does not manifest any residual disability 
secondary to his cold exposure during service.


CONCLUSION OF LAW

The veteran does not have residual disability of his hands 
and feet secondary to cold exposure during service.  38 
U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records, including the 
examinations at induction into service and separation from 
service, are negative for any diagnosis, treatment, or 
complaints related to cold injury of the hands or feet.  
These records reflect that the veteran was treated for shell 
fragment wounds of the anterior and upper aspect of the right 
leg in 1950 and shell fragment wounds of both arms in 1951.

The veteran's DD Form 214 shows that his awards and 
decorations include a Purple Heart Medal, United Nations 
Medal, and a Korean Service Medal.  His service records 
reflect that he participated in the Wonsan-Hungam-Chosin 
Campaign in Northern Korea as well as operations against 
enemy forces in South and Central Korea.  It is also verified 
that he was hospitalized for 56 days starting in November 
1950 and 32 days starting in June 1951.

An April 1952 report of VA examination includes no reference 
to residuals of cold injury of the hands or feet. 

In December 1997, the veteran requested service connection 
for disability of his hands and feet due to cold injury 
sustained during the Korean conflict.  

An April 1998 report of VA cold injury protocol examination 
reflects the veteran's report of developing frost bite of the 
hands and feet during service at the Chosin Reservoir in 
Korea.  The veteran further reported that his hand and feet 
have become progressively painful over the ensuing years, he 
cannot walk a mile at a time, and he experiences blueness of 
the toes and finger tips during cold weather.  Physical 
examination revealed a low longitudinal arch of the feet and 
normal gait without assistive device.  The veteran was able 
to hop on either foot, heel and toe walk, and squat and rise.  
There was hypesthesia to light touch and pin prick in a 
stocking distribution and the veteran's hands were normal.  
Posterior tibial pulses were absent, pedal pulse was normal 
on the right and weak on the left, and the veteran had hair 
on his toes.  His feet were cool and pale and he had 1+ 
bilateral edema.  The initial impression was vascular and 
neurologic changes secondary to frost bite.  However, the 
examiner requested photos of the veteran's feet, vascular 
laboratory examination, electromyographic (EMG) study and X-
ray of the feet.

X-ray examination of both feet in April 1998 revealed a small 
plantar calcaneal heel spur on the right as well as a small 
spur on the left with some calcification of the plantar 
fascia near the heel spur.  There was no evidence of 
osteopenia or athero-osteolysis of the toes which would 
suggest damage from frostbite.  There was a marginal erosion 
identified within the first metatarsal distally.  There were 
also some faint calcifications within the soft tissues 
adjacent to the first metatarsal phalangeal joints 
bilaterally.

The report of the EMG study done in May 1998 reflects that 
the study resulted in the following impressions:  (a) 
Bilateral carpal tunnel syndrome, mild; (b) Left tarsal 
tunnel syndrome; and (c) Chronic foot axonal changes.

Photographic images of the veteran's feet were also obtained 
and included with the examination report.

A May 1998 report of VA vascular laboratory examination 
reflects "SLP" study showed that the veteran was 
normotensive, his upper thigh pressure was elevated, and 
there was a modest drop across the tibial areas bilaterally 
which produced an ankle brachial index (ABI) of 1.13 on the 
right and 0.97 on the left.  Finger and toe plethysmography 
studies showed good upright pulse volume curves in all 
fingers and the fingers were about equal to the ABI levels at 
each ankle.  The toe plethysmography showed good upright 
pulse wave tracings with pressure numbers that were equal to 
the ABI on each side.  The diagnosis was history of cold 
exposure but no evidence of cold damage.

After reviewing the results of the vascular laboratory 
examination, the EMG study, and the X-ray findings, the 
physician who had performed the cold injury protocol 
examination in April 1998 added the following addendum to the 
examination report:  "I consulted with a surgeon in the 
vascular clinic.  He agrees, the EMG is negative for 
frostbite injuries (positive for large ankle nerves, rather 
than small foot nerves)."

In his December 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran provided that following statement:

I was at the Chosin Reservoir during the coldest 
time [November 25 to November 28, 1950] where temp 
was -30 degrees and with chill it was -75 degrees.  
No shelter was available, moving constantly, 
walking, fighting at same time.  We were unable to 
change socks or liners in boots.

I was wounded on [November 28, 1950].  Hit by 
shrapnel below right knee.  Carried off battle area 
as I couldn't walk under my own power.  I was 
placed on ground at Yudam-ni covered with a 
paracute [sic] to keep warm until next day.  
Helicopter took me to field hospital at Hagure-ki.  
I was there until December 6 or 7 1950 then flown 
to Japan, at sometime after being wounded - my 
boots and socks were cut off.

After returning to civilian life in Michigan where 
I lived and worked (1952-1996), cold weather 
affected my feet and hands.  My feet turned 
reddish-purple, tingled and feel numb.  My hands, 
particularly finger tips, were also reddish and 
numb.  In very cold weather I could not stay 
outside for very long.

These symptoms continued over the years and became 
more acute as I grew older.  I didn't think about 
cold injury until hearing it was recognized by VA 
in the last few years.  

In February 2000, the veteran gave testimony at the RO before 
the undersigned Member of the Board.  He stated that the 
residuals of the cold injuries to his hands and feet are 
manifested by discomfort and pressure in the toes, soreness 
on the tops of his feet, and pain at the backs of his legs 
when he tries to walk.  He also stated that he is unable to 
stand on his feet for any length of time.  The veteran 
recalled that he normally has good circulation.  He also 
reported that his feet swell, he experiences a burning 
sensation, and the skin turns purplish.  


Criteria and Analysis.  In order to be entitled to service 
connection for a disease or disability, the evidence must 
show that such disease or disability was either incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Russo v. Brown, 9 Vet. App 46 (1996).  The Board 
notes that 38 U.S.C.A. § 1154(b) only pertains to what may 
have occurred during combat in service; medical evidence of a 
nexus between the current disability and the disease or 
injury in combat is still required for a well-grounded claim.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
See Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).

The veteran seeks service connection for residuals of cold 
injury to his hands and feet, which he claims was caused by 
exposure to cold weather during combat in Korea.  The veteran 
participated in combat operations during the Korean Conflict 
and was certainly exposed to extremely cold weather.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Russo, supra.  The 
April 1998 VA cold injury protocol examination resulted in an 
initial impression of vascular and neurologic changes 
secondary to frost bite.  These facts are sufficient to 
establish a well-grounded claim of entitlement to service 
connection for residuals of cold injury.

Because the veteran's claim is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Here, there does not appear 
to be any pertinent medical evidence that is not of record or 
requested by the RO.  The RO accorded the veteran examination 
by specialists in April and May 1998 and the veteran has had 
the opportunity to fully describe his cold exposure during 
service and the reasons why he feels his claim should be 
allowed at a hearing in February 2000.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim, and no further 
assistance is required to comply with the duty to assist.

The record does not contain any evidence reflecting that the 
veteran complained of or sought treatment for cold injury 
until nearly 45 years after service.  Moreover, the record 
contains no objective evidence of a current disorder of the 
hands.  When the veteran was initially examined in April 1998 
for cold injuries, physical examination revealed that his 
feet were cool and pale and he had 1+ bilateral edema; there 
was hypesthesia to light touch and pin prick in a stocking 
distribution.  However, his hands were found to be normal.  
The initial impression was vascular and neurologic changes 
secondary to frost bite.  However, the examiner ordered 
additional examinations and testing, including vascular 
laboratory examination, EMG study and X-rays of the veteran's 
feet.  The vascular examination resulted in a diagnosis of 
history of cold exposure but no evidence of cold damage.  
After reviewing the results of the vascular laboratory 
examination, the EMG study, and the X-ray findings, the 
physician who had performed the cold injury protocol 
examination in April 1998 consulted with a surgeon in the 
vascular clinic and concluded that the EMG was negative for 
frostbite injuries.  The X-ray examination was also negative 
for osteopenia or athero-osteolysis which would have 
suggested damage from frostbite.  Thus, vascular examination, 
EMG, and X-ray examination were all negative for residuals of 
cold injury.  The veteran has presented no clinical evidence 
to suggest that he has residuals of cold injuries.  Thus, the 
clear preponderance of the current medical evidence fails to 
show that the veteran has a disability of his hands or feet 
which is related to the extremely cold conditions he was 
exposed to in Korea.  Competent medical evidence of a current 
disability is required because, as a layperson, the veteran 
is not competent to render a medical diagnosis.  See Arms v. 
West, 12 Vet. App. 188, 196 (1999).  Thus, even though the 
veteran has presented compelling testimony as to his exposure 
to cold during combat service in Korea, he is unable to 
provide competent evidence showing that such exposure has 
resulted in current disability of his hands or feet.  
Accordingly, inasmuch as the clear preponderance of the 
current medical evidence is negative for any residuals of 
cold injury, the veteran's claim of entitlement to service 
connection for residuals of cold injury to his hands and feet 
must be denied.


ORDER

Service connection for residuals of cold injury, hands and 
feet, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

